Citation Nr: 1507972	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee disability.  

2. Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability. 

3. Entitlement to service connection for a low back disability, to include as secondary to a right and left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970 and from February 1972 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2012 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right knee disability, left knee disability, to include as secondary to a right knee disability, and a low back disability, to include as secondary to a right knee and left knee disability.  Both the May 2010 rating decision and the August 2012 statement of the case indicate that VA treatment records from Detroit from September 2006 to April 2012 were electronically reviewed by the RO.  However, these records are not associated with the Veteran's case file.  As these VA treatment records were reviewed and discussed by the RO in the August 2012 statement of the case, the Board finds a remand is necessary to associate the VA treatment records with the case file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associated with the claims outstanding VA records, including those from VA medical center in Detroit, Michigan, from September 2006 to April 2012.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




